DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 4, figure 9, claim 2, and claims 1 and 3-5 are cancelled in paper filed on 1/3/22 without traverse is acknowledged.  Since claim 2 depends from claim 1, the Examiner will examine claims 1 and 2.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Claims 1 and 2: “first feeling generator” and “second feeling generator”,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: 
Claims 1 and 2: the phrases “first feeling generator” and “second feeling generator”, are not described in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102b as being anticipated by Washino et al. (2015/0059674).
Regarding claim 1, at the best understood by the examiner in light of the drawings and specification objections above, Washino discloses a torque control device comprising:
a first part (see the drawing below) and a second part (2) configured to move relative to each other according to an input operation; 
first feeling generator (164, right) that generates a first feeling and includes a magnetic viscous fluid (140) whose viscosity changes according to a magnetic field, and 
a magnetic-field generator (150) that generates the magnetic field applied to the magnetic viscous fluid (140); and 
a second feeling generator (164, left) that generates a second feeling when the first part (see the drawing below) and the second part (2) move relative to each other and relative positions of the first part (see the drawing below) and the second part (2) change.
[AltContent: textbox (1st part )][AltContent: arrow]			
    PNG
    media_image1.png
    331
    291
    media_image1.png
    Greyscale

Regarding claim 2, at the best understood by the examiner in light of the drawings and the specification objections above, Washino discloses:
the second feeling generator (164, left) includes a contact part (130) that is provided in one of the first part (see the drawing above) and the second part (2); and 
second feeling when the first part (see the drawing above) and the second part (2) move relative to each other.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 26, 2022